Citation Nr: 1614323	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent for service-connected major depressive disorder with history of psychosis and symptoms of posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 40 percent for service-connected post-concussive syndrome.

3.  Entitlement to a compensable disability rating greater for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from July 1990 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, that continued a 50 percent disability rating for major depressive disorder, a 10 percent disability rating for post-concussive syndrome, and a noncompensable disability rating for bilateral hearing loss.

During the pendency of this appeal, by rating action dated in April 2014, the RO awarded a temporary 100 percent disability rating due to hospitalization for the major depressive disorder, effective from February 19, 2013, to May 1, 2013.  In July 2014, the RO determined that the major depressive disorder warranted a 70 percent disability rating, effective as of May 29, 2009, the date of claim for an increased disability rating.  In March 2015, the RO determined that the post-concussive syndrome warranted a 40 percent disability rating, also effective as of May 29, 2009.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issues of a disability rating greater than assigned, therefore, the issues remain in appellate status.

In the November 2011 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing before a Veterans Law Judge.  The requested hearing was scheduled for February 2016; however, he failed to appear.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

A review of the evidence of record reveals that following the issuance of the most recent Supplemental Statement of the Case (SSOC) in March 2015, a Report of Hospitalization dated in May 2015 shows that the Veteran was admitted to the hospital with an admitting diagnosis of suicidal ideation.  A Report of Hospitalization dated in December 2015 shows that the Veteran was admitted to the hospital from December 9 to 24 with an admitting diagnosis of major depressive disorder.  Records associated with the foregoing hospital treatment have not been associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. 
§ 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that under the plain language of 38 CFR § 3.159(c)(3), VA's duty to assist extends to providing assistance to obtain all VA medical records or records of examination or treatment at non-VA facilities authorized by VA if adequately identified by a claimant, regardless of whether they are potentially relevant or not.  See Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961 (Fed. Cir. Mar. 8, 2016).  As such, the Board has no discretion but to remand the issues on appeal to ensure that the record is complete.

Additionally, in light of the recent hospitalizations, as the severity of the Veteran's service-connected major depressive disorder and/or post-concussive syndrome has potentially changed since the most recent VA examination of the Veteran, the Board finds that additional examination of the Veteran is warranted.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records, to include all hospitalization records of the Veteran from May 31, 2015 and from December 9 to 24, 2015.

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  

2.  Then schedule the Veteran for a VA examination in order to assess the current severity of his major depressive disorder with history of psychosis and symptoms of PTSD, in accordance with the DSM-5.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

The examiner is directed to address the social and occupational impairment caused by the Veteran's psychiatric disorder.

3.  Then schedule the Veteran for a VA examination in order to assess the current severity of his post-concussive syndrome.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

4.  Then readjudicate the Veteran's claims, and issue a SSOC, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




